Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory D. Crosby appeals the district court’s order dismissing without prejudice his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) for failure to pay the filing fee. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. Crosby v. Hamilton, No. 7:11-cv-00181-JLK (W.D.Va. June 28, *2832011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 As the district court noted, Crosby is free to refile upon payment of the filing fee or production of the documentation needed to proceed in forma pauperis.